DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-4 and 13-21 are examined in this office action of which claims 1, 3-4, 13-21 are amended and claim 2 is cancelled in the reply dated 2/18/22.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joohee Lee of Fox Rothschild LLP on May 6, 2022.

The application has been amended as follows: 

Please AMEND CLAIM 13 as follows:
13. 	A method for brazing aluminum, comprising
applying the composition of claim 1 on an aluminum base material, and
heat-treating the composition.

Allowable Subject Matter
Claims 1, 3-4, and 13-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is CN 104961357 A of Feng and US 2011/0220617 A1 of Becker. 
Claim 1 requires a composition consisting of 30 to 60 parts by weight of zinc oxide or zinc carbonate, 10 to 40 parts by weight of metal titanium, and 10 to 40 parts fluorinated aluminate. 
Feng discloses a composite solder composed of 20~98.5% of cerium oxide powder, 0.5~30% of boron oxide powder, 0.5~30% of zinc oxide powder, 0.5~30% of calcium oxide powder and 0.5~10% of Ti powder (Feng, claim 1).
Becker discloses a composition where a basic flux which is a potassium fluoroaluminate flux, where the content of K3AlF6 in said modified flux is equal to or lower than 5% by weight (Becker, claim 9). 
Feng does not disclose the use of a fluorinated aluminate and discloses the use of other additions such as cerium oxide and boron oxide and neither Feng nor Becker discloses reasons to remove those oxides from the brazing material. By using consisting of, claim 1 excludes any element not specified in the claim, see MPEP § 2111.03(II). Therefore Claim 1 and its dependents are distinct from the prior art.
With respect to claim 17, it requires a composition consisting of 30 to 60 parts by weight of zinc oxide or zinc carbonate, 10 to 40 parts by weight of metal titanium, and 10 to 40 parts fluorinated aluminate and an amount of 5 wt% of filler metal. 
As noted above, Feng does not disclose the use of a fluorinated aluminate and discloses the use of other additions such as cerium oxide and boron oxide and neither Feng nor Becker discloses reasons to remove those oxides from the brazing material. By using consisting of, claim 17 excludes any element not specified in the claim, see MPEP § 2111.03(II). Therefore Claim 17 and its dependents are distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments along with amendments to the instant claims as filed on February 18, 2022 resolves the claim objection, 112(a), 112(b), and 112(d) issues as noted in the prior office action dated December 15, 2021. Therefore, the objection to claim 3; the 112(a) rejections of claims 1, 3-4, and 13-21; the 112(b) rejections of 1-4 and 13-21; and the 112(d) rejection of claims 2, 4, and 19 are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733